Citation Nr: 0943687	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  08-06 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for severe lumbar 
degenerative disc disease (DDD) with severe mechanical low 
back pain, currently evaluated as 40 percent disabling. 

2.  Entitlement to an increased rating for moderate right 
lower extremity radiculopathy secondary to the Veteran's 
service-connected disability of severe lumbar degenerative 
disc disease (DDD) with severe mechanical low back pain, 
currently evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1973 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
April 2007.  A statement of the case was issued in February 
2008, and a substantive appeal was received in March 2008.  
The Veteran appeared at an April 2009 hearing before the 
Board at the RO.  A transcript is of record.    

In a February 2006 rating decision, the RO granted service 
connection for severe lumbar DDD with severe mechanical low 
back pain, effective August 31, 2005.  The Veteran's claim 
for an increased rating was received in July 2006.  By rating 
decision in October 2006, the RO granted an increased rating 
of 40 percent.  Although an increased rating has been 
granted, the issue remains in appellate status, as the 
maximum schedular rating has not been assigned.  AB v. Brown, 
6 Vet. App. 35 (1993).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




REMAND

At the April 2009 Board hearing, the Veteran testified that 
the service-connected disabilities at issue had increased in 
severity since last VA examination in August 2006.  While a 
new examination is not required simply because of the time 
which has passed since the last examination, VA's General 
Counsel has indicated that a new examination is appropriate 
when there is an assertion of an increase in severity since 
the last examination.  VAOPGCPREC 11-95 (1995).   

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the current severity of his 
lumbar DDD with severe mechanical low 
back pain and the current severity of the 
right lower extremity radiculopathy 
secondary to the Veteran's service-
connected disability of lumbar DDD with 
severe mechanical low back pain.  The 
claims folder must be made available to 
the examiner and reviewed in conjunction 
with the examination.  Any medically 
indicated tests, such as x-rays, should 
be accomplished.  Examination findings 
should be clearly reported to allow for 
application of VA's rating criteria.  
Range of motion should be reported as 
well as any additional functional loss 
due to pain, weakness, fatigue and 
incoordination.  Neurological findings 
should also be reported.  

2.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should then review 
the expanded record and readjudicate the 
issues on appeal.  The RO should issue an 
appropriate supplemental statement of the 
case, and give the Veteran and his 
representative the opportunity to 
respond.  The case should then be 
returned to the Board, if in order, for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

